Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered February 11, 1991, upon a verdict convicting defendant of the crime of promoting prison contraband in the first degree.
We find no abuse of discretion in County Court’s determination that defendant be shackled during trial. Defendant’s violent criminal history and reports that he intended to attack defense counsel provided a reasonable basis for the determination, and County Court articulated its reasoning on the record and instructed the jury to disregard the restraints (see, People v Freeman, 184 AD2d 864; People v Bosket, 168 AD2d 833, lv denied 77 NY2d 904; People v Greiner, 156 AD2d 813, lv denied 75 NY2d 919). We also find no basis to disturb the sentence of 3lá to 7 years’ imprisonment imposed by County Court given defendant’s criminal history.
Mikoll, J. P., Yesawich Jr., Levine, Mahoney and Harvey, JJ., concur. Ordered that the judgment is affirmed.